Dykman, J.
This is an appeal from an order inflicting punishment for contempt upon certain defendants in this action. • The cause has been before the court at different times, and all the questions involved have been decided in favor of the plaintiffs; and these appealing defendants, with others, were ordered to do certain acts which they neglected to perform, and for such neglect the order from which this appeal is taken was made for their punishment. No new question is presented now, and the defendants were clearly in contempt for failing to comply with the direction of the court. The appellants claim that the affidavit upon which the order appealed from was based was insufficient for its support, but the claim is unfounded. The facts stated are ample to show an intentional neglect to obey the court, anda refusal to grant the order appealed from would have been tantamount to a refusal to execute the judgment and vindicate the order of the court. The order should be affirmed, with $10 costs and disbursements.